954 So. 2d 1290 (2007)
Roger L. WILLIAMS, Appellant,
v.
STATE of Florida, Appellee.
No. 4D05-4862.
District Court of Appeal of Florida, Fourth District.
May 9, 2007.
Carey Haughwout, Public Defender, and Tom Wm. Odom, Assistant Public Defender, West Palm Beach, for appellant.
Bill McCollum, Attorney General, Tallahassee, and Daniel P. Hyndman, Assistant Attorney General, West Palm Beach, for appellee.
PER CURIAM.
Affirmed. See McBride v. State, 884 So. 2d 476 (Fla. 4th DCA 2004).
SHAHOOD, GROSS and MAY, JJ., concur.